Citation Nr: 0837701	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  02-13 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for a disability 
manifested by stomach problems (other than a hiatal hernia), 
including gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

During the course of the appeal, the jurisdiction of the case 
was transferred to the RO in Providence, Rhode Island.

In a March 2007 decision, the Board found that new and 
material evidence had been submitted to reopen the previously 
denied claim for service connection for hiatal hernia and to 
reopen the previously denied claim for service connection for 
stomach problems other than a hiatal hernia, including 
gastritis.  The March 2007 decision remanded the veteran's 
claims to the RO for further development.  The development 
has been completed and the veteran's claims are now ready for 
review.

The Board notes that in a separate decision of the Board, 
also issued in March 2007, the Board found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for gouty arthritis.  Currently there 
is no claim related to gouty arthritis in appellate status 
before the Board.  


FINDINGS OF FACT

1.  The veteran's hiatal hernia disability was not present 
during service, or for many years after discharge from 
service, and is not related to the veteran's service.

2.  The only stomach disability noted during service was 
gastritis, which was due to alcohol abuse, and the veteran 
has no other stomach disability that is related to service. 


CONCLUSIONS OF LAW

1.  A hiatal hernia disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Service connection is not warranted for gastritis, and no 
other stomach problems were incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.301(a), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the veteran 
was provided the required notice by means of June 2004 and 
April 2007 letters from the agency of original jurisdiction.  
While these letters were issued subsequent to the rating 
decision on appeal, the veteran's claims were readjudicated 
by August 2005, April 2006 and April 2008 Supplemental 
Statements of the Case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Therefore, despite any deficiency in the timing of 
the notice provided to the veteran, the Board finds no 
prejudice to the veteran in the processing of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
of the April 2007 notice letter.  As noted above, the 
veteran's claim was readjudicated by an April 2008 
Supplemental Statement of the Case.  See Mayfield and 
Pelegrini, both supra.  Therefore, despite any deficient 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to the veteran in the processing of 
a final decision.  See Bernard, supra.  

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, private medical records 
and VA medical records.  The veteran has been provided VA 
medical examinations.  Accordingly, the record reveals that 
all available pertinent records have been obtained with 
respect to the veteran's claims and that the RO has fulfilled 
the duty to assist the veteran to the extent possible with 
regard to the claims.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



II.  Legal Criteria 

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service-connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Direct service connection may not be granted when a 
disability was the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of the veteran's abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a).  The Board notes that, in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc 
denied, 268 F.3d 1340 (2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service- 
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connection disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.

III.  History

The service treatment records show that the veteran was 
treated on multiple occasions for stomach complaints.  The 
repeated gastrointestinal (GI) series were negative for 
duodenal ulcer, and there was no mention of a hiatal hernia.  
The records showed that the veteran had a pre-service history 
of alcoholism and stomach pain, and that he evidently 
continued to drink during military service.  The diagnosis on 
more than one occasion was alcoholic gastritis.  Upon 
separation examination, a history of recurrent abdominal pain 
for the past eight years with numerous evaluations in recent 
years was noted.  The separation examination was negative for 
diagnoses of a stomach disorder or a hiatal hernia.  An upper 
GI series in May 1964 was negative for peptic ulcer.

The private records show treatment in February 1966 for 
hypertrophic gastritis with associated duodenitis.  In March 
1975, the veteran was seen at a private facility due to 
vomiting blood after drinking heavily.  An upper GI series 
showed acute esophagitis and a sliding hiatus hernia.  The 
private records show additional treatment for gastritis in 
1981.  

In a December 1981 letter a private physician noted that he 
had treated the veteran in January 1965 for complaints of 
upper GI distress.  The veteran reported that he had been 
born with pyloris stenosis, which had resulted in vomiting 
for five to six years.  He related that his vomiting had 
started again in 1960 on an intermittent basis; and that in 
1964 he had had a few episodes of hemoptysis.  According to 
the veteran, liquor particularly upset his stomach, but he 
continued to consume alcohol.  The veteran was given an ulcer 
diet and some medication.  This doctor suggested that the 
veteran return for additional testing but noted that he did 
not.

VA records dated in the mid 1980s showed treatment for 
various problems to include alcohol dependence.  A history of 
GI problems was noted upon VA examination in 1987.  In 1991, 
the veteran was hospitalized at a VA facility for abdominal 
pain, and it was noted that increased alcohol consumption 
preceded admission.  The final diagnoses included acute 
pancreatitis, GI bleeding by history, cholelithiasis with 
cholecystectomy, and chronic alcohol abuse.

Various statements were received from the veteran's friends 
and members of his family in September 1992 and September 
1996.  These people attested that the veteran had stomach 
problems during service and thereafter.  These statements 
indicate that the veteran was always on a special diet, but 
later he was found to have a hiatal hernia.  They also 
suggest that the veteran's stomach problems originated in 
service and later developed into a hiatal hernia.  

In March 2008, the veteran's medical records were reviewed by 
a VA physician.  This physician provided a detailed 
description of the veteran's medical history.  She noted that 
the veteran's service treatment records documented recurrent 
presentations to medical attention with nausea, vomiting and 
abdominal pain.  She noted that imaging studies at that time 
did not reveal a hiatal hernia, but did reveal hypertrophic 
gastritis which the VA physician stated was mostly likely due 
to heavy ethanol abuse during that time period.  She noted 
that a hiatal hernia was fist documented in 1975.  She also 
noted that since 1975 the veteran has had a Mallory-Weiss 
tear, duodenal ulcers, gallstones, pancreatitis, and liver 
dysfunction.  The VA physician opined that the only diagnosis 
that could be related to the veteran's military service was 
his gastritis.  She also was of the opinion that the 
veteran's gastritis during service was attributable to the 
veteran's alcohol use and not to any other episode, incident, 
or series of events during service.  

IV.  Hiatal Hernia Analysis

While the veteran along with his friends and family members 
have asserted that the veteran developed a hiatal hernia 
disability as a result of service, as laypersons they are not 
qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

In this case the record clearly shows that the veteran did 
not experience a hiatal hernia during service or for many 
years after discharge from service.  Additionally, none of 
the veteran's medical records have indicated that the 
veteran's hiatal hernia disability is in any way related to 
his military service.  Furthermore, the March 2008 VA 
examiner reviewed the veteran's medical history and indicated 
that the veteran's current hiatal hernia disability was 
unrelated to service.  Since there is no medical evidence in 
support of the veteran's claim, and since there is medical 
evidence against the veteran's claim, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, and that service connection for hiatal hernia is not 
warranted.

V.  Gastritis and Stomach Problems Analysis

The service treatment records clearly show that the veteran 
had gastritis during service.  The service treatment records 
which discussed the etiology of the veteran's gastritis 
attributed the gastritis to alcohol abuse.  The Board further 
notes that the March 2008 VA examiner opined that the 
veteran's gastritis during service was due to alcohol abuse.  
There is no medical evidence indicating that the veteran's 
gastritis was attributable to any other incident of service 
other than alcohol use.  As noted above, direct service 
connection may not be granted for compensation claims filed 
after October 31, 1990, which are the result of the veteran's 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  In this 
case the veteran's claim was filed after October 31, 1990 and 
the evidence indicates that the veteran's gastritis is due to 
alcohol abuse.  Accordingly, service connection may not be 
granted for the veteran's gastritis.  

With regard to any of the other stomach problems the veteran 
developed after discharge from service, there is no medical 
evidence attributing such stomach problems to the veteran's 
military service.  Furthermore, the March 2008 VA examiner 
clearly opined that none of the veteran's other stomach 
disabilities could be related to the veteran's military 
service.  

Since the veteran's in-service gastritis was due to alcohol 
abuse and since none of the veteran's other post service 
stomach disabilities are related to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and that service connection for disability 
manifested by stomach problems (other than a hiatal hernia), 
including gastritis, is not warranted.



							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for a disability manifested 
by stomach problems (other than a hiatal hernia), including 
gastritis, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


